Title: To George Washington from Henry Clinton, 24 November 1781
From: Clinton, Henry
To: Washington, George


                  
                     Sir
                     New York 24th November 1781.
                  
                  I beg leave to propose that your Commissary General of Prisoners may be authorised to meet mine as soon as convenient either at Elizabeth Town or Staten Island, in order finally to adjust the Exchange of Lieutt General Burgoyne, for which Proposals have been made some time since; and likewise to treat for the Exchange of Lieutt General Earl Cornwallis, and such other Officers of this Army as may be agreed on.  I am, Sir, Your most obedient humble Servant.
                  
                  
                  
               I have likewise to request you will send me a Passport for a Vessel, as specified in the Margin to carry Medicines and other Hospital Stores to Virginia for the Use of the Sick & wounded Soldiers of the British Army Prisoners there.